Citation Nr: 1640181	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for chronic fatigue syndrome, to include consideration of an undiagnosed illness.

3.  Entitlement to service connection for onychomycosis of the bilateral feet, claimed as fungi on toes and residuals of frostbite.

4.  Entitlement to service connection for a cervical spine disability, to include consideration of an undiagnosed illness.

5.  Entitlement to service connection for a lumbar spine disability, to include consideration of an undiagnosed illness.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD) with major depressive disorder prior to September 16, 2015, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1991.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a March 2016 rating decision, the RO increased the initial rating for the Veteran's service-connected PTSD with major depressive disorder to 50 percent effective September 16, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the increased initial rating claim on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2015); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issues of entitlement to service connection for a bilateral eye condition, chronic fatigue syndrome, and cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD with major depressive disorder has been characterized by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  The Veteran's bilateral onychomycosis of the feet had its onset during active service.

3.  The Veteran's migraine headaches had their onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for service connection for bilateral onychomycosis of the feet have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  With respect to the increased initial rating claim that is denied in part herein, the requirements of the statutes and regulation have been met.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim, affording him a Board hearing, and affording him two VA examinations to assess the severity of his PTSD with major depressive disorder during the time period in question.  There is no evidence that an additional examination is in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board will therefore proceed to the merits of the appeal.

II.  Service Connection for Onychomycosis and Headaches

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.

The Veteran asserts that his currently diagnosed onychomycosis of the bilateral feet and migraine headaches began during his period of active duty service and continued thereafter.  Following review of the evidence of record, the Board finds that service connection is warranted for both onychomycosis of the bilateral feet and migraine headaches.

Unfortunately, aside from his entrance medical history and examination reports, the Veteran's service treatment records have been found to be unavailable.  However, during a post-service January 2009 VA appointment to establish primary care, the Veteran described thick fungal toenails since serving overseas.  The examining clinician diagnosed the Veteran with hallux onychomycosis.  During a February 2010 VA examination, the Veteran reported in-service onset of both a fungal nail condition and headaches.  Specifically, he reported he had been experiencing headaches for the past 20 years that began during Desert Storm and had worsened thereafter.  He stated he experienced headaches almost every day and that they started from his cervical spine and radiated to the top of his head.  He also stated that the headaches involved a dull ache in the back of his head that eventually led to his head feeling "like it [was] going to explode," and that they were accompanied by photophobia and phonophobia, as well as nausea and vomiting if he was unable to take ibuprofen.  The examiner diagnosed the Veteran with headaches, migraine type.  Regarding his foot condition, the Veteran told the VA examiner that he had noticed fungus on his toes since service.  The examiner reported that the Veteran had yellow, crusting toenails that were tender to palpation and diagnosed him with onychomycosis of the bilateral feet.

During his June 2016 Board hearing, the Veteran reiterated that he had experienced headaches while he was in the military and stated that he initially experienced problems with foot fungus in approximately 1988 when he was serving overseas.

Lay evidence can be competent and sufficient evidence of a diagnosis if the layperson is competent to identify the medical condition.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  A lay person is competent to identify a headache with specific symptoms as well as thick, yellowing toenails, and the Veteran's lay testimony describing his headache and toenail symptoms in service and thereafter supports the later diagnoses of migraines and onychomycosis by a VA medical professional.  The Board thus finds that the Veteran's lay evidence is sufficient to establish that he initially experienced migraine headaches and onychomycosis during service and has experienced those conditions ever since.  As a result, service connection for onychomycosis of the bilateral feet and migraine headaches is warranted.

III.  Increased Initial Rating for PTSD with Major Depressive Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Of note here, a GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

The Veteran's service-connected PTSD with major depressive disorder is currently rated as noncompensable prior to September 16, 2015, and as 50 percent disabling thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, following review of the evidence of record, the Board finds that his symptoms warrant a 70 percent evaluation throughout the claim period.

The Veteran has indicated that he does not receive treatment for his psychiatric symptoms, and his medical records confirm that assertion.  However, he has been afforded two VA psychiatric examinations during the period under review.  The first VA examination was conducted in July 2010 to determine whether service connection for PTSD was warranted.  During that examination, the Veteran endorsed symptoms of trauma re-experiencing, avoidance/numbing, and heightened physiologic arousal with content connected to his in-service stressors.  He told the examiner that he had owned his own restaurant since retiring from the police force in 2007 and that he worked there more than full time.  He stated he participated in the daily functioning of the restaurant, paid its bills, and purchased its supplies on a regular basis.  He also noted that he catered on the weekends.  The Veteran described himself as a workaholic but stated he was not dissatisfied with the restaurant business.  Regarding social interaction, the Veteran reported that he had just divorced his wife of approximately 9 years because the relationship "just didn't work."  The Veteran also reported that he had a 14-year-old son from another relationship and that he shared custody with the son's mother.  Following examination of the Veteran, the examiner stated that there was no impairment in the Veteran's thought processes or communication or any delusions or hallucinations.  He reported that the Veteran had no suicidal or homicidal thoughts, ideations, plans, or intent.  The examiner further found that the Veteran exhibited no evidence of memory loss, obsessive or ritualistic behavior, or impaired impulse control, that he had good eye contact, and that his rate and flow of speech were within normal limits and logical.  Based upon the examination and the Veteran's reported symptoms, the examiner found that the Veteran had mild PTSD but that he was generally effective at work, with no more than slight impairment in social functioning.  He assigned a GAF score of 78.

The Veteran underwent a second VA psychiatric examination in September 2015.  At that time, he described experiencing anxiety, anhedonia, chronic depression, sleep disturbance, constant restlessness, and problems with concentration.  He indicated that he worried "always," and that his hands were always sweaty.  The Veteran denied homicidal ideation, but noted that he was "temperamental" and easily annoyed.  He also admitted having periodic thoughts that it might be better if he were not around, but stated he had no intention, plan, or desire toward self harm.  The Veteran again reported that he was divorced, and stated that he attributed the divorce to the schedule of his job but also to his psychiatric symptoms and their restrictions on his activities, including the fact that he never wanted to go out.  He noted that he no longer played sports or socialized at public events such as concerts or in bars, and that he was uncomfortable around people.  The Veteran stated that he typically lived alone, but that he was currently living with his recently divorced brother.  He stated that his 19-year-old son, who was attending college, lived with him occasionally, as well.  The Veteran reported riding his motorcycle occasionally and exercising at home, but indicated that he otherwise focused solely on his business and associated tasks, emphasizing that he was either at home or at work at all times.  The Veteran described having large television screens in his home for the purpose of observing activities in and around his home and restaurants, and reported further monitoring the feeds via a connected watch.  He noted that the security devices and monitors in his home made people nervous when they visited.  The Veteran further reported that he only slept for approximately three hours per day and, when awakened, checked his home for possible intruders.  

Following examination of the Veteran, the examiner noted that the Veteran was casually but neatly dressed and groomed, was open, frank, and talkative, and had good hygiene and eye contact.  He reported that the Veteran's mood was dysphoric/depressed with an undercurrent of tension and agitation and that his affect was restricted but appropriate.  The examiner stated the Veteran's thinking was clear and logical with no signs of psychotic process or thought disorder, but also noted that the Veteran reported a feeling of being observed when in public, which was an idea of reference.  He reported that the Veteran denied symptoms of simple phobia as well as symptoms of severe obsessive compulsive disorder, although the Veteran stated he was a perfectionist who liked his house kept in an orderly fashion.  The examiner diagnosed the Veteran with PTSD and severe major depressive disorder secondary to PTSD, noting that it was not possible to differentiate between the occupational and social impairment caused by each diagnosis.  He characterized the Veteran's symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He stated that the Veteran's entire life was oriented toward coping with his stress and that he was somewhat paranoid as indicated by his array of security devices.  The examiner found that the Veteran was able to perform his activities of daily living, but only at a marked cost in his own personal comfort and freedom.  He noted that all aspects of the Veteran's life were geared toward maintaining a sense of illusory control over his circumstances and over his safety and wellbeing.  The examiner also noted that there was no significant inappropriate behavior but that the Veteran's daily life was definitely odd and atypical of mainstream activity.  He described the Veteran's report that he thought his highly restricted way of life was normal because it allowed him to cope with everyday stresses, but that he was beginning to recognize that it was not.  The examiner concluded that the Veteran's psychiatric symptoms were productive of occupational and social impairment with reduced reliability and productivity.

The Veteran provided further clarification regarding the duration and nature of his psychiatric symptoms during his June 2016 Board hearing.  At that time, he testified that they had essentially been the same since service and that he attempts to plan his life in a manner that reduces them.  He noted that he does not like to be in public, that he does not go into crowds, and that he experiences daily panic or anxiety attacks.  He also indicated that he does not sleep well and that he wakes up every two hours.  When asked if he ever experienced thoughts of hurting himself or others, the Veteran denied thoughts of hurting himself but indicated he has had thoughts of hurting others.  He expounded on that statement by explaining that "you get angry once in a while, the only way to let it out is to say something or do something and I usually say something [], and don't react."  Regarding social functioning, the Veteran reported having a girlfriend but stated that she was his first serious girlfriend in years due to his symptoms.  He stated that he gets along with his family and jokes around with them.  He noted that his family and girlfriend accept his adaptive steps, such as having to sit against walls or in the back of a room while in public, as the norm and explain his behavior to others.  Regarding occupational functioning, the Veteran confirmed that he owns a restaurant business but explained that his psychiatric symptoms necessitate his having the ability to "get away" when performing such tasks as catering large events.

Following review of the evidence of record, the Board finds that the symptoms of the Veteran's PTSD with major depressive disorder meet the schedular the criteria for a 70 percent rating, but no higher, throughout the claim period.

As an initial matter, the Board acknowledges that the 2015 VA examiner diagnosed the Veteran with major depressive disorder in addition to PTSD.  However, VA is precluded from differentiating between the symptoms of the Veteran's service-connected PTSD and those of his depression in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Here, the 2015 VA examiner stated that he could distinguish between the symptoms of those two diagnoses but went on to state that it was not possible to differentiate between the level of impairment caused by each, as the effect of the diagnoses overlapped and their individual contribution to occupational and social impairment could not be distinguished.  The Board does not find that those statements establish a clear distinction for purposes of differentiating between the impairment caused by the Veteran's two psychiatric diagnoses, and a clear distinction has not been made elsewhere in the record.  In view of the foregoing, and because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, the Board is assigning a single evaluation that contemplates the overlapping impairment caused by the symptoms of both PTSD and major depressive disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).

The Board next finds that the psychiatric symptoms and levels of occupational and social impairment documented during the September 2015 VA examination, which constituted the basis for the RO's decision to increase the Veteran's rating to 50 percent effective September 16, 2015, were present prior to that time, as well.  In that regard, the Veteran credibly testified during his Board hearing that his symptoms have essentially been the same since service and that he simply tries to plan his life in a manner that reduces the opportunity for those symptoms to occur.  Although the Board acknowledges that the findings of the 2010 VA examiner paint a picture of much less severe symptoms than those described during the 2015 examination and the Veteran's hearing, the 2010 examination was conducted in connection with an initial service connection claim.  As a result, it did not include as extensive a discussion of the Veteran's specific symptoms as was included in the 2015 increased rating examination.  Moreover, the Veteran's descriptions of his social and occupational activities during the 2010 examination, including his description of his "workaholic" tendencies, suggest that the pattern of functioning described in 2015 was also occurring at that time.  In short, the Board finds that, resolving reasonable doubt in the Veteran's favor, the symptoms noted by the September 2015 VA examiner and described by the Veteran during his hearing are appropriately extended to the portion of the claim dated prior to September 16, 2015.  

Turning, then, to the question of the appropriate evaluation for those symptoms, the Board acknowledges that the 2010 and 2015 VA examiners characterized the Veteran's symptoms as not severe enough to interfere with occupational and social functioning and as productive of occupational and social impairment with reduced reliability and productivity, respectively.  However, the evidence of record reflects that the Veteran's symptoms of PTSD with major depressive disorder have included depressed mood, daily panic or anxiety, occasional suicidal and homicidal ideation, irritability with little or no provocation, diminished interest in activities, suspiciousness tending towards paranoia and obsession (in the form of frequent monitoring of security feeds), chronic sleep impairment, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that such symptoms most closely approximate occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent disability rating.  Indeed, several of the symptoms just enumerated are specifically discussed in the criteria for a 70 percent rating and, viewed collectively, the Veteran's symptoms as characterized by the 2015 examiner are suggestive of deficiencies in, at the least, judgment, thinking, mood, and work.

On the other hand, the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  Both VA examiners observed the Veteran to be alert and oriented, with good eye contact and appropriate grooming and hygiene.  Although the 2015 examiner noted that the Veteran was beginning to feel paranoid, was very suspicious of the activities of others, and had some ideas of reference, he also noted that the Veteran had clear and logical thinking with no signs of psychotic process or thought disorder and stated that the Veteran's thought processes and communication were not markedly impaired.  Furthermore, the examiner reported that the Veteran remained able to maintain his activities of daily living, including personal hygiene.  Thus, the Board does not find that gross impairment in thought processes or communication, persistent delusions or hallucinations, or intermittent inability to perform activities of daily living have been demonstrated.  Additionally, although the Veteran has reported that he sometimes experiences suicidal and homicidal ideation, he has also denied such ideation on other occasions and has denied specific plans or intent.  For example, he explicitly denied thoughts of hurting himself during his 2016 Board hearing and further testified that, regarding thoughts of hurting others, he was referring to getting angry and feeling the need to react, which he indicated he typically did verbally.  Notably, the record does not reflect that the Veteran has a history of violent behavior.  Based on the foregoing evidence, the Board also finds that the Veteran's suicidal and homicidal thoughts do not rise to the level of persistent danger of hurting self or others.

In determining that a 70 percent, rather than a 100 percent, disability evaluation is warranted, the Board has also considered that the Veteran divorced once prior to the claim period, that he has described little social interaction and a general suspiciousness of, and avoidance of, the public, and that both he and the 2015 VA examiner noted that his symptoms had some effect on his functioning at work.  However, the Veteran has also reported having a girlfriend he began dating during the claim period and maintaining relationships with multiple family members, including his brother and son.  Moreover, it is well established by the record that the Veteran owns, and participates actively in the daily operation of, a chain of restaurants.  Although he has indicated that his psychiatric symptoms require him to take steps to ensure that he can remove himself from certain work environments as needed, he has not indicated that he has become ineffective in operating his business as a result of taking those steps.  The Board does not find that such occupational and social functioning is consistent with total impairment.

In short, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  In this instance, the Board finds that the symptoms the Veteran has consistently described during the course of this claim, as well as the symptoms documented during his VA examinations, meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD with major depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria accurately describe the Veteran's disability level and symptomatology level, and his symptoms are well within the criteria associated with a rating of 70 percent, which is not the highest rating available.  Moreover, the Board considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  In short, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for PTSD with major depressive disorder is adequate, and referral of the claim for extraschedular consideration is not warranted.


ORDER

An initial rating of 70 percent, but no higher, for PTSD with major depressive disorder is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for bilateral onychomycosis of the feet is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for migraine headaches is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the remaining issues on appeal.

Turning first to the claims of entitlement to service connection for chronic fatigue syndrome and cervical and lumbar spine disabilities, during a January 2009 evaluation conducted in connection with establishing primary care at a VA medical facility, a clinician noted that the Veteran reported "multiple odd symptoms" that included posterior neck pain, intermittent joint pains, and back pain.  She diagnosed the Veteran with "myalgias and arthralgias" and ordered rheumatologic studies.  In March 2009, the Veteran underwent a Gulf War Registry examination.  He reported chronic fatigue at that time, explaining that he felt abnormally tired during the day.  He also reported joint and muscle aches.  The examiner noted that the Veteran had been exposed to smoke from oil well fires, smoke and fumes from tent heaters, cigarette smoke, diesel, and other petrochemical fumes during service.  In addition, the Veteran was found to have been exposed to burning trash and feces, and paints and solvents.  The Veteran also reported using personal pesticides, stated he believed he was exposed to nerve and mustard gas, reported that he was immunized against anthrax and botulism, stated that he received the drug pyridostigmine to protect against nerve agents during a 3 to 4-day period, and indicated that he ate food and drink that could have been contaminated.  The examiner stated that he had reviewed a complete history and physical that had been conducted in January and that, as most of the routine Gulf War studies had already been conducted, they were not repeated.  He reported that all of the Veteran's studies had been normal aside from a questionable opacity on his chest x-ray.  The examiner's final diagnoses included chronic fatigue and joint and muscle pain, but he did not issue any medical opinions.

In February 2010, the Veteran was afforded a VA general medical examination in connection with the instant claim.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical and lumbar spine with residual chronic pain, noting that there was radiographic evidence of mild degenerative changes in the cervical and lumbar spine, as well as evidence of disc space narrowing in the lumbar spine.  The examiner also noted that the Veteran had chronic fatigue symptoms but found that there was insufficient evidence to diagnose a chronic condition.  She stated that current rheumatologic labs were within normal limits.  The examiner provided no further opinions as to the etiology of the Veteran's claimed conditions.

The Board notes that a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2015).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2015).

To qualify for compensation based on an undiagnosed illness under 38 C.F.R. § 3.317, a "Persian Gulf Veteran" is defined as "a veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  38 C.F.R. § 3.317(e) (2015).  It is therefore noted that the Veteran does qualify as a "Persian Gulf Veteran."

The Board finds that the March 2009 Gulf War Registry evaluation and the February 2010 VA examination are not sufficient to adjudicate the issues of entitlement to service connection for chronic fatigue syndrome, a cervical spine disability, and a lumbar spine disability.  The Veteran was not found to have met the criteria for chronic fatigue syndrome during the 2010 examination, and it is unclear whether the 2009 clinician was considering VA regulations in describing a diagnosis of chronic fatigue.  The Board therefore finds that a remand is necessary to determine whether the Veteran has chronic fatigue syndrome as defined by VA regulation.  If no current diagnosis is found to account for any of the Veteran's current symptoms, consideration must also be given to whether he is eligible for service connection for an undiagnosed illness under 38 C.F.R. § 3.317 (a)(2)(i)(A) (2015).  Furthermore, with regard to the issues of entitlement to service connection for cervical and lumbar spine disabilities, an initial opinion addressing whether the degenerative changes diagnosed during the 2010 VA examination could be related to service is also required.

Turning to the claim of entitlement to service connection for a bilateral eye condition, the Veteran asserts that he developed a pterygium in each eye as a result of exposure to sun and sand in Southwest Asia.  The record reflects that a pterygium was surgically removed from at least one of his eyes by a private ophthalmologist in 1995.  In July 2012, a VA examiner acknowledged that the Veteran had a history of pterygium surgery but stated that there had been no recurrences and that there were no current problems related to a pterygium or the surgery.  The examiner then opined that the Veteran's current eye condition, which he described as focus lag, was due to age rather than to service in Southwest Asia.  However, the VA examiner did not address the etiology of the Veteran's surgically removed ptergyium, and it is also somewhat unclear from the evidence of record, including the 2012 examination, whether surgery was performed on one or both of the Veteran's eyes.  Accordingly, an additional examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Veteran has at times indicated that he underwent eye surgery in 1993.  However, only records of a 1995 eye surgery are associated with the claims file.  On remand, the Veteran should be given the opportunity to identify any additional, relevant private treatment records, to include any records associated with a 1993 eye surgery.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, to specifically include any records documenting treatment or surgery for a pterygium prior to 1995.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA eye examination.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

(a) Please provide the diagnoses for any eye disabilities found on examination.  If any of the diagnosed conditions are refractive errors, please state such.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the August 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

In addition, please clarify whether the 1995 private treatment records documenting surgery to remove a pterygium from the right eye also identify a pterygium in the left eye.

(b) For any currently diagnosed disorder of either eye, other than refractive error, is it at least as likely as not (50 percent probability or more) that the disability arose in service or is otherwise related to service, to include exposure to sun and sand while the Veteran was serving in Southwest Asia or to any of the contaminants he described during his March 2009 Gulf War Registry examination?  Please explain why or why not.

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's previously diagnosed pterygium of one or both eyes arose in service or is otherwise related to service, to include exposure to sun and sand while the Veteran was serving in Southwest Asia or to any of the contaminants he described during his March 2009 Gulf War Registry examination?  Please explain why or why not, specifically addressing the significance of the Veteran's age at the time of his initial diagnosis.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  Schedule the Veteran for a VA examination with a physician to determine the nature and etiology of any current chronic fatigue syndrome or other pain disorder and to determine the nature and etiology of all diagnosed neck and back disorders.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

(a) Please identify all current diagnoses relating to symptoms of muscle aches, joint pain, including in the neck and back, sleep disturbance, and fatigue.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the August 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  Please specifically address whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome pursuant to 38 C.F.R. § 4.88(a), and explain why or why not.

(b) For every diagnosed disorder, please state whether it is at least as likely as not (50 percent probability or more) that the disorder first manifested during service or is otherwise related to service, to include exposure to environmental hazards in the Persian Gulf.

For any diagnosed disorders of the neck and back, including degenerative joint disease, please also consider and discuss the Veteran's assertion that his neck and back symptoms were caused by constant wearing of a backpack, rifle, helmet, and flak jacket, and by carrying ammunition and other heavy loads, including while running and hiking in rugged terrain every day.

(c) If any of the Veteran's symptoms cannot be attributed to a known clinical diagnosis or do not meet the criteria for chronic fatigue syndrome, please state whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  It is noted that the Veteran is a Persian Gulf Veteran under 38 C.F.R. § 3.317(e).

Please note that the Veteran is competent to report symptoms, treatment, injuries, and exposures (detailed in the March 2009 Gulf War Registry examination), and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


